Plaintiff, a stockholder in defendant, St. Martins Mineral Springs Hotel Co., a corporation, brought this action seeking certain equitable relief to which she claimed to be entitled by reason of her ownership *Page 350 
of the stock above referred to. Defendants John Wilkinson and Katherine Haines were also interested in the corporation above named, the former as a stockholder and the latter as secretary. Shipherds Hot Springs, a corporation, intervened by leave of court and filed a separate answer to plaintiff's complaint. The trial resulted in a decree denying plaintiff the relief which she sought, and dismissing the action. This decree bears date February 13, 1929, and was filed in the office of the clerk of the superior court on the fifteenth of the same month. May 10, 1929, plaintiff served and filed a notice of appeal.
[1] Respondents, being the persons originally named as defendants in the action, together with the intervener, have moved to dismiss this appeal upon the ground that the same was not seasonably taken. This motion must be granted. Rule X of this court (Rem. 1927 Sup., § 308-10), promulgated January 14, 1927, pursuant to chap. 118, Laws of 1925, Ex. Ses., p. 187 (Rem. 1927 Sup., § 13-1), provides that appeals in civil actions and proceedings must be taken within thirty days after the day of the entry of the final judgment. In the case at bar, the notice of appeal was served and filed May 10, 1929, more than eighty days after the entry of the decree. The appeal not having been taken within thirty days after the day of the entry of the final judgment, the same must be dismissed. Nudd v. Fuller, 150 Wash. 389,273 P. 200; Davidson v. National Can Co., 150 Wash. 370,273 P. 185.
Appeal dismissed.
MITCHELL, C.J., PARKER, TOLMAN, and MILLARD, JJ., concur. *Page 351